It may be that because of the theory of trial there was both error and prejudice. About the latter I have great doubt, but my failure to agree is put upon a broader ground, which, if sound, makes it unnecessary to consider any other point.
The release, a contract wherein the parties deliberately, and concededly without fraud or misrepresentation, obligated themselves concerning both the known and the unknown, covered all plaintiff's injuries "resulting, or to result, from" the accident and acquitted defendants "from all claims or demands whatsoever in law or equity, which I [plaintiff], my heirs, executors, administrators or assigns can, shall or may have." (Emphasis supplied.) That, it may be repeated, includes unknown as well as known effects of the injury as plainly as language can. Even in Nygard v. Minneapolis St. Ry. Co. 147 Minn. 109,113, 179 N.W. 642, 644, it is recognized that "when parties intentionally settle for unknown injuries * * * the release obtained is incontestable."
True, there was mutual ignorance of injury to the brain, if there was one, but there was neither mutual ignorance of tenor of the release nor any deception perpetrated upon plaintiff inducing *Page 390 
him to sign without reading. He could read, and he testified that it was his custom to read documents before he signed them. He denied that he read this release and when asked why he didn't read it he said:
"Because I didn't want to sign those documents.
Q. "Why didn't you want to sign them?
A. "Because I didn't know how I was going to turn out afterwards."
So plaintiff realized that so far as these defendants were concerned he was settling for future disability. From the record it appears that everything was open and aboveboard at the conference at which the release was signed. The representative of the streetcar company was there, and it was in his interest to obtain as large a settlement for plaintiff as he could in order to protect his company because of its possible liability for future disability arising out of the accident.
The result was that plaintiff received the exact amount he had asked for. On that showing and under the authorities, I fail to see how the release can be set aside. If one who has the ability and the opportunity to read a written contract which he is about to enter into fails to do so, he is bound by it in the absence of misrepresentation, trick, or artifice inducing him to sign without reading. Shaughnessy v. New York L. Ins. Co. 163 Minn. 134, 203 N.W. 600; Central Met. Bank v. Chippewa County State Bank, 160 Minn. 129, 199 N.W. 901; Quimby v. Shearer, 56 Minn. 534, 58 N.W. 155; Sorenson v. New York L. Ins. Co. 195 Minn. 298, 300, 262 N.W. 868. In the case at bar plaintiff appeared to realize that the release was a final disposition of his claim against these defendants and covered future developments no matter how he "was going to turn out afterwards."
Quite inadvertently, this decision applies to releases from liability for personal injuries a rule we do not apply in similar cases arising from other torts or breach of contract. Thereby is being created an exception which in reason has no basis. The *Page 391 
error results from failure to appreciate that a release is a contract, in the making of which the parties exercise unlimited contractual competence.
Suppose that a contractor has just completed for the owner a large building and that a portion of the contract is unpaid. Suppose also that due to a breach of the contract by the contractor a serious defect develops, in consequence of which the owner refuses to pay the balance. In such case, there may well be a compromise, and the contractor, wanting to fend off all claims for further defects, insists upon a release not only for the known defect, but also for others, if any, which are unknown. If he gets such a release, can it be avoided afterward by the owner when other defects develop which were unknown when the compromise was made? Of course not. Yet that, not only in substance but also in its legal incidents, is precisely the instant situation, in which we are nullifying a release explicitly discharging from further liability "on account of injuries resulting, or to result" and, by way of repetition, "from all claims or demands whatsoever" which the releasor "can, shall or may have."
No apology is made here for the repetition of the substance of the futile dissent in Mix v. Downing, 176 Minn. 156,222 N.W. 913. Neither is it denied that there are many cases, some of which are cited by the majority, which in result lend support to the decision. It is respectfully submitted that there is no occasion to analyze them until someone at least makes an effort, by resort to the reason of the problem, to show that the usual principles and controls of contract law are for some reason, so far unexplained, inapplicable.
For the reason indicated, my respectful submission is that plaintiff's attack on the release should fail as matter of law and that the court should have denied the motion for new trial and proceeded to judgment for defendant.